Citation Nr: 9911984	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  98-04 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for postoperative 
residuals of a right foot injury, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from October 1968 to April 
1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a rating decision entered in April 
1997 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio, denying a rating in excess of 
20 percent for postoperative residuals of a right foot 
injury.  An appeal of that decision was then initiated by the 
veteran, and during the pendency of that appeal various 
unrelated issues were raised, which the Board notes were 
adjudicated by the RO in a rating decision of August 1998.  
As no issue other than the claim for increase for a right 
foot disability has been developed or certified for the 
Board's review at this time, only that matter is herein 
addressed.  All other matters are referred to the RO for 
action, as appropriate.


FINDING OF FACT

The veteran's postoperative residuals of a right foot injury 
are at present manifested by pain at rest and upon motion, 
limitation of motion, weakness, stiffness, swelling, post-
surgical arthritis, and complaints as to spasm and sensory 
deficits of the right foot; such manifestations resulted in 
the veteran's disability retirement in April 1997.


CONCLUSION OF LAW

The criteria for a rating of 30 percent, but none greater, 
for postoperative residuals of a right foot injury have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5010-5284 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim for increase for postoperative residuals of a right 
foot injury is "well-grounded" within the meaning of 
38 U.S.C.A. § 5107(a).  See Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  That is, the Board finds that the veteran has 
presented a claim that is not implausible when his 
contentions and the evidence of record are viewed in the 
light most favorable to such claim.  Generally, an allegation 
that a service-connected disability has increased in severity 
is sufficient to establish well-groundedness.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 631-32 (1992).  

Likewise, the Board is satisfied that all relevant facts have 
been properly and sufficiently developed, particularly in 
light of the medical data added to the record as a result of 
the VA medical examinations performed in 1997 and 1998, as 
well as various other examination and treatment reports from 
VA and non-VA medical professionals.  In view of the 
foregoing, it is found that no further assistance to the 
veteran is required by VA for compliance with the duty to 
assist mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon an average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The record reflects that service connection for residuals of 
a right tarsal navicular fracture with early tarsal tunnel 
syndrome was established by RO action in May 1994.  At that 
time, a 10 percent evaluation was assigned under Diagnostic 
Code 5010-5284 of the VA's Schedule for Rating Disabilities.  
Such rating remained in effect until January 1996, when a 20 
percent rating was assigned for the disability in question, 
as recharacterized as postoperative residuals of a right foot 
injury.  As well, a temporary total rating under 38 C.F.R. 
§ 4.30 was assigned at that time for the period from April 
19, 1995, to June 30, 1995, following which the 20 percent 
schedular rating was continued.  The 20 percent rating has 
remained in effect since that time, except for another period 
of temporary total disablement under 38 C.F.R. § 4.30 from 
September 6, 1996, to December 31, 1996.

In connection with his claim for increase, the veteran has 
alleged that he is entitled to a 30 percent evaluation, and 
none greater, based on medical and other data indicating that 
there is present a severe injury of the right foot.  He has 
provided credible testimony at a videoconference hearing 
before the Board in March 1999 as to the existence of 
constant pain, daily swelling, limitation of motion, 
weakness, spasm, and tingling and numbness in the affected 
area, as well as the residual effects of those symptoms on 
his functional abilities, particularly his ability to bear 
weight and walk for extended periods.  

Clinical data presented reveal that further right foot 
surgery was undertaken in September 1996 for repair of a 
right posterior tibial tendon.  In February 1997, a private 
treating physician concluded that the veteran was unable to 
return to his work as a forklift operator because of his 
inability to tolerate repetitive foot motions, long-distance 
walking, or carrying weights in excess of ten pounds, based 
on his right foot disorder.  VA examination in February 1997 
disclosed a very minimal limp and not more than slightly 
impaired function of the right foot, but with pain.  Only a 
very minimal deformity of the right foot was found to be 
present and scarring of the right foot was noted to be well-
healed.  The diagnosis then was of chronic foot pain for more 
than six months, secondary to a right tibial tendon 
insufficiency, and an old trauma of the right foot.

Later in 1997, the veteran continued to be seen by VA on an 
outpatient basis for complaints of right foot dysfunction and 
pain, during which period the primary diagnosis was of 
tendonitis of the posterior tibial tendon.  There is also of 
record information indicating that the veteran in April 1997 
was placed on disability retirement by the U. S. Government.  
Such determination was based on the restrictions imposed by 
his service-connected right foot disability and his resultant 
inability to operate forklifts or other machinery requiring 
repetitive foot motions, prolonged walking, or lifting and 
carrying of weights in excess of ten pounds.  Based on 
medical input, it was determined that the veteran was able to 
perform only sedentary work duties.  

On a VA examination in April 1998, there was noted to be 
pain, weakness, stiffness, and mild swelling of the right 
foot.  On standing, pain was exhibited over the medial and 
lateral aspects of the arch of the right foot.  The 
appearance of the right foot was grossly normal, but there 
was decreased active and passive range of motion to plantar 
flexion and dorsiflexion of the right foot.  Pain was noted 
at approximately 10-15 degrees of ankle dorsiflexion and 10-
15 degrees of plantar flexion.  With standing and walking, 
there was found to be increased pain of the right foot.  The 
diagnoses were of status post resection of the hypertrophied 
navicular, right foot; post-surgical arthritis of the right 
foot; and post-tibial neuritis, secondary to fibrosis and 
scarring of the right foot.

It is evident that a change for the worse with respect to the 
veteran's right foot disorder is demonstrated by the VA 
examination in April 1998, but the findings then in evidence 
were not necessarily consistent with the existence of a 
severe foot injury, warranting assignment of a 30 percent 
schedular rating under 38 C.F.R. § 4.71a, Diagnostic Code 
5284.  That notwithstanding, there was shown then to be pain, 
weakness, and painful motion, and a clinical diagnosis of 
arthritis, which merit consideration under 38 C.F.R. §§ 4.40, 
4.45, 4.59.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  In 
view of veteran's credible complaints of pain and painful 
motion, as corroborated by medical data, and the resulting 
functional effects of such pain, in addition to the veteran's 
loss of employment by virtue of his right foot disablement, 
see 38 C.F.R. § 3.321, the undersigned is persuaded that a 30 
percent rating is assignable for the postoperative residuals 
of the veteran's right foot injury.  The record does not 
otherwise demonstrate entitlement to any higher rating and 
the undersigned notes that the veteran through his 
representative stipulated at the March 1999 hearing that he 
was not seeking more than a 30 percent rating for the 
disorder in question.  Accordingly, the appeal is allowed.


ORDER

A 30 percent rating, but none greater, is assigned for the 
veteran's postoperative residuals of a right foot injury.



		
	BRIAN J. MILMOE
	Acting Member, Board of Veterans' Appeals



 

